ITEMID: 001-60885
LANGUAGEISOCODE: ENG
RESPONDENT: FIN
BRANCH: CHAMBER
DATE: 2003
DOCNAME: CASE OF K.A. v. FINLAND
IMPORTANCE: 3
CONCLUSION: No violation of Art. 8 with regard to taking into care;No violation of Art. 8 with regard to involvement in decision-making process;Violation of Art. 8 with regard to failure to promote reunification;Non-pecuniary damage - financial award;Costs and expenses partial award
JUDGES: Nicolas Bratza
TEXT: 10. The applicant and his wife S. have three children, K., born in 1980, A., born in 1981, and J., born in 1986. S. suffers from mental problems and is on early retirement. On 28 January 1992 the Social Welfare Office of the relevant city was contacted by a private individual raising a suspicion that the children were being sexually abused by their parents. The matter was considered by the child welfare support group of the local Social Welfare Board (sosiaalilautakunta, socialnämnden) on 5 February 1992. The group included Drs H.L. and U.K. of the Central Hospital located in the same city, the school welfare officer, a nurse of the child welfare clinic, the leading psychologist of the family advice centre and the director of J.’s nursery. Since no proof of incest was found, no further action was taken.
11. From 24 to 29 February 1992 J.’s development was monitored in the children’s ward of the Central Hospital. The examination revealed no signs of sexual abuse. On 16 March 1992 his nursery notified the social welfare authorities that he had shown a strong regression after having remained at home with his mother for one week following his hospital stay, and that similar regression had appeared whenever he had been spending longer periods at home.
12. Between 27 and 30 April 1992 the social welfare authorities were contacted on three further occasions with regard to the family. The information received again raised a suspicion that the mother was sexually abusing the children. It was alleged that the children were watching pornographic films, that the mother was walking around at home nearly naked and that she was using sexually explicit language when talking with and about the children. The parents were allegedly also consuming large quantities of beer on a daily basis.
13. The child welfare support group again considered the matter on 29 April, discussing for the first time the possible need to place the children in public care, and on 25 May 1992. On the same day social officials, the school welfare officer and the school nurse interviewed K. and A. together with their parents. According to the social welfare officer’s entry in the Board’s records, the daughters had confirmed the suspicions of sexual abuse, whereas the parents denied it. According to the applicant, the parents did not attend this interview. Moreover, A. had denied having been sexually abused by her parents, whereas K., when prompted to discuss her breasts, had stated that the mother had touched them in the sauna.
14. The parents consented to having the children undergo an examination in the child psychiatric department of the Central Hospital. The children were admitted to the Central Hospital on 25 May 1992 and their examination took place between 1 and 17 June 1992. Social welfare officials were in contact with the parents on 1 and 9 June 1992, raising the possibility of taking the children into public care. The parents objected to any such measure.
15. By emergency orders of 12 June 1992 the children were placed in public care in pursuance of section 18 of the Child Welfare Act (lastensuojelulaki, barnskyddslagen 683/1983) with a view to ensuring that the incest investigation could be completed. The Court has not been provided with copies of these orders which were apparently issued by the Chairman of the Social Welfare Board on its behalf. In the care orders of 24 June 1992 the Board referred to its decision of 12 June 1992, at paragraph 24 of the minutes, to issue such orders. The social welfare office’s case reports contain no entry of that date recording the emergency care. According to the Government, the orders of 12 June were grounded on the need “to ensure the investigations concerning incest following the closing of department B 14 of the Central Hospital of S. and in order to place the children in the children’s home of [P.]”. The Government explained that as the child psychiatric examination had not been finished by that date – the day when the children’s ward was closing due to the summer holidays of the staff – it was necessary to issue emergency care orders allowing for the examination to be completed and for a final assessment of the possible need for further measures.
16. On 15 June 1992 the parents were interviewed at the child psychiatric department by Dr H.L. The interview was followed through a one-way mirror by the two psychologists in charge of examining the children, a doctor and a nurse from the children’s ward, the children’s nurse at the children’s home, a social worker and a nurse from the child psychiatric clinic as well as the social welfare official in charge of the case. The interview was not recorded. The parents were informed that clear evidence had been found of the sexual abuse of the girls, the parents’ heavy drinking and domestic violence also directed against the children. The parents denied the sexual abuse and did not, in the opinion of the working group, realise the gravity of the situation.
17. In letters of 22 and 23 June 1992 M. and E. informed the Social Welfare Board of their readiness to serve as lay helpers to the family, whom they had known for a long time. M., a foster parent herself, stated that the parents and, in particular, the applicant had been taking good care of the children. E., whose daughter had been looked after by S. occasionally, stated that the family was leading a settled and normal life. The applicant’s employer attested to his steady employment and the fact that he had not been unnecessarily absent during the preceding year.
18. On 24 June 1992 the Social Welfare Board upheld the emergency orders after having heard the parents in person. The parents had also submitted written observations in which they, inter alia, rejected the allegations of sexual abuse contained in the documents to which they had had access. They also assured the Board that they had given up consuming beer. In addition to the parents’ written observations and the submissions indicated in the preceding paragraph, the Board had before it a report by the school nurse and school welfare officer dated 29 May 1992 in which they recounted their interview with A. and K. on 25 May 1992. It had also received an opinion by the director of J.’s day care centre.
19. The Social Welfare Board reasoned as follows:
“1. In addition to the previously appearing difficulties relating to [the parents’] mental health and financial situation, incest has been found to have been directed against the children in the family, which seriously endangers their development and health. In addition, the parents have been consuming alcohol on an everyday basis over a long period of time. In these circumstances the children are not able to receive such care and support from their parents as their age would warrant.
2. The family has been receiving assistance for domestic chores on a regular basis, in an attempt to support their survival as a family in spite of their problems. In order to support the children’s development they have been provided with day care. Subsistence allowance has been granted whenever necessary, in spite of [the parents’] income. As the incest is linked to other serious problems it is not possible to ensure the children’s development and health in their home by affording open-care assistance.
3. The public care and the children’s placement out of their home (sijaishuolto, vård utom hemmet) will enable them to grow up in secure, stable and stimulating conditions, where they can reach, as best as possible, the stage of development typical for children of their age.”
20. The Board ordered that the public care was to be implemented as follows:
“The children’s contact with their parents and other persons important to the children will be supported by organising meetings in the children’s home, as need be. The [children’s] need for out-of-home care is of long-term nature. Their first placement will be in the children’s home and the possibility of providing foster care will be explored at a later stage. The children are in need of special support in the form of therapy, which can be afforded on the premises of the children’s home. The overall situation of the family will be taken care of in co-operation with the child psychiatric clinic and the mental health office.”
21. The Board decided to reconsider the care orders under section 17 of the Child Welfare Act within thirty days from the date of the emergency care orders, in pursuance of section 18, subsection 2, of the said Act.
22. In an opinion of 25 June 1992 Dr H.L. drew the following conclusions:
“The investigations have shown that [K. and A.] have been sexually abused by their mother apparently for several years. The father has not been able to protect his daughters, even though aware of the abuse. The family conditions seriously endanger the psychological and physical development of all of the children (the serving of alcohol, violence). The children have to use an unreasonable part of their psychological energy on being concerned about themselves, their siblings, their parents and the family situation in general. This renders the children insecure, distressed, frightened and depressed. In my opinion the parents, even if supported by open-care assistance, are not able to secure the children’s situation sufficiently and cater to their physical and psychological needs. The burden caused by the family’s situation can already be seen in the disturbed psychological development of the children. In my opinion their physical and psychological development will be seriously endangered if they are returned to their biological parents. In this situation the biological parents ... also need psychiatric help and support. To this end they have been recommended to continue making appointments at the Mental Health Office. The practical arrangements for providing psychotherapy to the children will be considered in the autumn. For now, priority must be given to taking child welfare measures.”
23. On 6 July 1992 the parents, heard by social workers, maintained their opposition to the public care of their children. The invitation to that meeting stated that the case-file would be available to them for consultation. On 13 July 1992 the Social Welfare Board heard the parents, who denied the allegations concerning abuse and neglect of the children. They handed in written observations as well as a copy of J.’s patient records at the local Health Centre, arguing that they had regularly used its services in matters relating to the children’s health and that nothing in the records suggested that J. had been subjected to physical violence. The parents requested that the Board hear their daughter’s teachers, domestic helpers and others familiar with conditions in the family. They further requested that lay helpers or support families be appointed for the family. They objected to a categorical statement made by one social welfare official to the effect that they would not get their children back.
24. On the same day the Board maintained the public care on the grounds relied on in its decision of 24 June 1992. The parents appealed to the competent County Administrative Court (lääninoikeus, länsrätten) without the assistance of legal counsel. In a statement to the court M. also questioned the care orders. On 19 October 1992 the County Administrative Court, without having held an oral hearing, rejected the appeal and confirmed the public care orders with the following reasoning:
“According to the evidence transpiring from the documentation on file, the shortcomings in the children’s care and the other conditions in their home seriously jeopardise the children’s health and development. The open-care assistance has proved to be insufficient and care outside the home has been deemed to be in the children’s best interests. The Social Welfare Board has therefore been under an obligation to place [the children] in the care of [the Board].”
The parents appealed to the Supreme Administrative Court (korkein hallinto-oikeus, högsta förvaltningsdomstolen), requesting an oral hearing.
25. The care plan was reviewed at a meeting on 7 December 1992 attended by the parents. The parents and the children would continue to meet three times a week and psychotherapy was to be provided to the children starting the same month. The parents objected to foster care for the children and preferred to await the outcome of the appeal proceedings. According to the Government, meetings took place four times a week from 12 June to 20 November 1992.
26. The care plan was again reviewed on 26 February 1993 at a meeting attended by the applicant. The children and the parents had continued to meet three times a week and the children had been on three weekend leaves to visit relatives. The possibility of placing the children in foster care was again raised but the applicant remained opposed to such care, preferring to await the outcome of the appeal. He was told that the Supreme Administrative Court would not necessarily reverse previous decisions and that the foster care needed to be planned at a sufficiently early stage. Moreover, on 17 February 1993 the children themselves had been consulted about their possible foster care.
27. On 16 March 1993 the Supreme Administrative Court rejected the parents’ appeal without holding an oral hearing and without adducing further reasons.
28. The care plan was again reviewed on 5 April 1993 in the presence of the parents. They were told a decision now had to be made as to whether the children should remain in the children’s home or be placed in a foster family. When consulted by a social welfare official the children had preferred to be placed in a foster family, “if they could not return home”. The applicant stated he would pursue his attempts to have them returned home. Meanwhile, they should stay in the children’s home. The applicant was told that even if the children were placed in a foster family, they would continue to see their biological parents, “although naturally not as frequently”. The meeting was adjourned at the applicant’s request until 13 April 1993. At that meeting the parents were informed that a foster family had already been found and that the children had repeated their willingness to move there, “since their return to their [original] home was not possible”. The parents were informed that the Social Welfare Board would receive a proposal for transferring the children into the foster family, since such care was in many respects a better alternative than care in an institution, considering that the public care was going to continue and given the children’s best interests.
29. At a further meeting on 31 May 1993 the parents were informed that between 1 July 1993, when the children would be transferred to the foster family, and October-November 1993 they would not be able to meet with the children. Subsequently, four meetings a year would be organised. According to the care plan of 1 June 1993, the temporary absence of meetings was aimed at ensuring a peaceful implementation of their transfer and adaptation to their new family, school and nursery. The care plan was to be reviewed at the end of 1994 or earlier, if necessary.
30. On 16 June 1993 the Social Welfare Board decided to transfer the children into foster care and adopted the updated care plan. It noted that the family conditions had been deemed seriously to endanger the children’s development and, as the matter concerned incest, their future health and development could only be secured by long-term foster care. Placing them in a foster family was thus in their best interests. The Board had regard to a written statement by the director of the children’s home and a joint statement by the leading social welfare official, the aforesaid director and the children’s individual nurses.
31. The applicant appealed, seeking to have the public care revoked or, in the alternative, to have meetings organised more frequently and to have the care plan reviewed at the latest in December 1993. On 12 October 1993 the County Administrative Court declined to examine the merits of the appeal, as it was not competent to examine, in the first instance, the request for termination of the care. The adoption of the care plan had not comprised any binding decision on the applicant’s right to see his children. Any access restriction had to be ordered separately by the Social Welfare Board pursuant to section 25 of the Child Welfare Act. The expected time-limit for reviewing the care plan had the character of a guideline, since under the law such a plan was to be reviewed whenever necessary. The County Administrative Court relied on sections 11, 20, 24 and 25 of the Child Welfare Act and on section 4 of the Child Welfare Decree. The applicant did not appeal further to the Supreme Administrative Court in respect of the decision to transfer the children into foster care.
32. On 1 November 1993 the applicant requested that the public care be terminated. On 19 January 1994 the Social Welfare Board refused the request. It found that continued public care was in the best interests of the children, considering “the difficulties relating to the mental health and the use of alcohol as well as the incest directed against the children”, which had formed the background to their placement in public care. In a meeting with the leading social welfare official on 8 December 1993 and in their written statements of the same day K. and A. had stated their wish to remain in the foster family. J. had not been heard due to his young age. The Board also had regard to Dr H.L.’s opinion of 25 June 1992. Moreover, in a written statement of 30 December 1993 two teachers of J.’s nursery had attested to his gain of self-confidence. The foster parents noted that the children were adapting to the foster family. It was therefore in the children’s best interests to remain there. The Board also had regard to a one-page background summary by leading social worker P.V.
33. In his appeal the applicant stated, inter alia, that he would move away from his wife and request sole custody of the children. In its opinion to the County Administrative Court the Social Welfare Board maintained its view that the biological parents’ living situation had not changed significantly. Terminating the public care would therefore not be in accordance with the children’s best interests.
34. In an entry into the case-notes on 18 April 1994 social worker P.V. wrote that the divorce proposed by the applicant would change nothing, as the children had been placed in long-term care, “up to their adulthood, in my opinion”.
35. On 6 June 1994 the County Administrative Court rejected the appeal with the following reasoning:
“According to the evidence transpiring from the documentation on file, the County Administrative Court considers that the need for public care outside the [children’s original] home still exists. The Social Welfare Board has therefore been under an obligation to maintain the public care of the children.”
36. On 30 November 1994 the Supreme Administrative Court rejected the applicant’s further appeal without adducing further reasons.
37. According to the care plan adopted on 28 February 1997 the biological parents had not, at a meeting on 17 January 1997, expressed any wish to meet the children more frequently. On 10 April 1997 the leading social welfare official invited the parents to clarify their wishes in respect of meetings with the children. The parents, now represented by counsel, requested that unsupervised meetings with their children be allowed in their home every weekend during one day. They stressed that the access restrictions should be based on the circumstances at that time and not on the events and allegations described in Dr H.L.’s opinion of 1992. K. and A. wished to have at least six meetings year, whereas J. and the foster parents objected to any increase.
38. On 6 May 1997 the local Basic Welfare Board (perusturvalautakunta, grundtrygghetsnämnden; previously the Social Welfare Board) maintained the access restriction but allowed six supervised visits a year. The restriction was to remain in force until the respective children had turned 18, i.e. until 8 May 1998, 30 May 1999 and 14 August 2004. The Board recalled the incest as established in Dr H.L.’s opinion of 1992 and also had regard to the children’s own opinions.
39. The parents’ appeal was rejected by the County Administrative Court on 17 October 1997, except with regard to the access restriction applicable to J., which was ordered to remain in force only until 30 May 1999. The parents were refused cost-free proceedings, as domestic law did not provide for such an award in respect of access restrictions.
40. On 8 May 1998 K. reached the age of majority and her public care ceased pursuant to section 20 of the Child Welfare Act.
41. According to the care plan adopted on 14 January 1999, A. and J. and the biological parents would be allowed to meet three times up to the end of May 1999.
42. According to the care plan adopted on 7 May 1999, J. and his biological parents would be allowed to meet twice a month up to the end of 1999. As from the end of August 1999 the meetings would no longer be supervised.
43. On 30 May 1999 A. reached the age of majority and her public care ceased.
44. According to the care plan adopted on 31 January 2000, J. and his biological parents would be meeting once a month. The plan was preceded by several consultations with the biological and foster parents. The applicant had requested that meetings be allowed with the same frequency and that every other meeting take place over a weekend in the home of the biological parents, whereas J. had favoured one meeting a month involving no overnight stay.
45. On 28 February 2000 the biological parents again requested the Social Welfare Board to terminate J.’s public care. On 13 March 2000 S. informed a social welfare official that she was no longer in therapy. According to a case entry, she was told that J. now needed to undergo a child psychiatric examination. The request for a termination of J.’s care was apparently refused at a later date.
46. No police investigation was conducted into the suspected incest or sexual abuse of the applicant’s children, and no request to that end was made by the social welfare authority.
47. In support of their observations to the Court the Government have adduced extracts from the Mental Health Office’s patient records concerning the applicant and his wife. The extracts contain social welfare official P.-N.J.’s summaries of their statements during some thirty visits which they paid to the Office, either together or separately, between 17 June 1992 and 19 August 1996. One summary is written by R.L., a specialised medical doctor. The summaries also contain an evaluation of certain statements as well as of the parents’ conditions both prior to and after the taking into care of their children.
48. The material submitted by the Government also feature extracts from A.’s patient records at the Central Hospital, dated in June and September 1993 and containing statements by her therapist P.L.
49. The Government have also relied on notes drawn up in November 1997 by a nurse of the children’s home after she had supervised a meeting between the children and their biological parents.
50. The Government have furthermore produced a report by Dr H.L. on 4 September 1996 according to which the out-of-home placement of the children had been successful and they were no longer in need of therapy. The circumstances were nevertheless not such as to support a termination of the public care.
51. In a further report dated 25 October 2000 Dr T.S., a specialist in child psychiatry at the Central Hospital of S., concludes however, inter alia, that J.’s foster parents are able to see his need for therapy.
52. Finally, the Government have also adduced information obtained from the municipal legal aid office and relating to the applicant’s contacts with that office in 1994.
53. The relevant legislation is outlined in the Court’s judgment in K. and T. v. Finland ([GC], no. 25702/94, §§ 94-136, ECHR 2001-VII). Those and further provisions of particular relevance to the present case are described below.
54. When the need for child welfare is caused primarily by inadequate income, deficient living conditions or lack of housing, or when these factors constitute a serious obstacle to the rehabilitation of a child and family, local authorities must provide adequate financial support without delay, and improve the family’s housing conditions. Open-care assistance includes both general support measures in accordance with the Social Welfare Act (sosiaalihuoltolaki, socialvårdslag 710/1982) and specific assistance, inter alia by appointing a lay helper or a support family, by providing adequate therapy and by assisting the child in his or her personal needs through financial and other support. The assistance shall be provided in co-operation with the child and its parents or other carers (section 13 of the Child Welfare Act).
55. According to section 16 of the Child Welfare Act, the Social Welfare Board shall take a child into care and provide substitute care for him or her out of the home if (a) the child’s health or development is seriously endangered by lack of care or other conditions at home, or if the child seriously endangers his or her health and development by abuse of intoxicants, by committing an illegal act other than a minor offence, or by any other comparable behaviour, (b) the measures of assistance in open care are not appropriate or have proved to be inadequate; and (c) substitute care is considered to be in the best interests of the child. Substitute care shall be provided without delay where it is needed and is in the best interests of the child (section 9, subsection 2). The public care ceases when the child turns 18 (the age of majority) or marries (section 20).
56. If a child is in imminent danger for a reason stated in section 16 of the Child Welfare Act or is otherwise in need of an urgent care order and foster care, the Social Welfare Board may take him or her into care without submitting the decision to the County Administrative Court for prior approval (section 18). An emergency care order shall expire within fourteen days of the decision, unless referred for reconsideration under section 17 of the Child Welfare Act. An ordinary care order pursuant to section 17 must be issued within thirty days, or on special grounds within sixty days, of the emergency order. Both ordinary and emergency care orders may be appealed to the administrative courts.
57. The Social Welfare Board shall terminate the public care when there is no longer any need for such care and an out-of-home placement, provided such termination is clearly not contrary to the best interests of the child (section 20).
58. In accordance with Section 56 of the Social Welfare Act the social welfare authorities are entitled to obtain the necessary information from other authorities in the performance of their work, without prejudice to the obligation to respect confidentiality.
59. If, in the course of his or her activities, an employee or elected official in health care, social welfare, education, the police or a parish finds out that a child is in evident need of family-oriented or individual child welfare, he or she shall notify the Social Welfare Board without delay. Any other person may also contact the Social Welfare Board to this end (section 40 of the Child Welfare Act).
60. The municipality may appoint a support group to assist the Social Welfare Board in child welfare matters. The group shall consist of representatives of the social authorities, experts on children’s growth and development as well as other specialists (section 42 of the Child Welfare Act).
61. The child’s custodians, biological parents and de facto carers shall be heard in respect of a proposal to issue or revoke a public care order or to place a child outside his or her original home. They shall further be notified of the decision taken (section 17, subsection 1, of the Child Welfare Act, as amended by Act no. 139/1990). The hearing procedure is governed by the Administrative Procedure Act (hallintomenettelylaki, lag om förvaltnings-förfarande 598/1982). Under section 15 of the said Act a party shall be afforded the opportunity to reply to any claims put forward by others as well as to any evidence that may affect a decision to be taken. The Administrative Procedure Act does not lay down any minimum period of time which a party shall have at his or her disposal for preparing such a reply. A matter may be decided without a preceding hearing of a party inter alia if such a hearing would be manifestly unnecessary, would jeopardise the purpose of the decision or if the decision cannot be postponed. Section 17 of the Administrative Procedure Act requires that the competent authority duly investigate the matter before it and ensure the equality of the parties.
62. A child who has attained the age of 15 is entitled to state his or her opinion in child welfare matters. A child who has attained the age of 12 is entitled to be heard as stipulated in section 15 of the Administrative Procedure Act; he or she is also entitled to demand the social services and other support measures (section 10, subsection 2, of the Child Welfare Act).
63. According to section 24 of the Child Welfare Act, a child who is being cared for outside his or her original home shall be ensured those important, continuous and secure human relations which are important for his or her development. The child is entitled to meet his or her parents and other close persons and to keep in touch with them (subsection 1). The Social Welfare Board shall support and facilitate the child’s contacts with his or her parents and other close persons (subsection 2).
64. According to section 25 of the Child Welfare Act and section 9 of the Child Welfare Decree (lastensuojeluasetus, barnskyddsförordning 1010/1983), the Social Welfare Board or the director of a children’s home may restrict the right of access of a child in foster care to its parents or other persons close to him or her if (a) such access clearly endangers the development or safety of the child; or if (b) such a restriction is necessary for the safety or security of the parents, or the children or staff in the children’s home. The restriction shall be limited in time. It shall mention the persons whose rights are being restricted, the kind of contacts concerned by the restriction and the extent of the restriction.
65. Any decision concerning public care, the transfer of a child into foster or other care outside his or her home, access restrictions and isolation of the child shall be drawn up on a form approved by the Ministry for Social Welfare and Health Affairs (section 14 of the Child Welfare Decree, as amended by Decree 421/1992 which entered into force on 1 July 1992).
66. The care plan to be drawn up in respect of a child in public care shall mention (a) the purpose and objectives of the placement; (b) what kind of special support will be organised for the child, for the persons in charge of the child’s care and upbringing and for the child’s parents; (c) how the child’s right of access to its parents and other persons close to the child will be organised; and (d) how after-care is going to be organised. According to section 4 of the Child Welfare Decree, the care plan shall be elaborated in cooperation with those involved.
67. A county administrative court’s decision in respect of a public care order, the transfer of a child into foster care or the termination of public care may be appealed further to the Supreme Administrative Court. Other decisions of a county administrative court relating to child welfare measures cannot be so appealed (section 37 of the Child Welfare Act).
68. According to the Act on Cost-Free Proceedings (laki maksuttomasta oikeudenkäynnistä, lagen om fri rättegång 87/1973), as in force at the relevant time, a physical person who was a party inter alia to a case before an administrative court involving the taking into public care of a child, the child’s out-of-home placement or the termination of such care, could be granted cost-free proceedings in full or in part if he or she could not without difficulty meet all costs and expenses. No grant was to be made, however, if the case was of minor importance to the party (sections 1-2).
69. The grant of cost-free proceedings covered, inter alia, the fees of the legal counsel whom the competent court had appointed or approved under the 1973 Act. If a party who had been granted cost-free proceedings was unable to defend his or her rights and interests in an appropriate manner without the assistance of counsel, the court was under an obligation to appoint one (sections 7 and 10).
70. The Act on Cost-Free Proceedings excluded from its scope proceedings concerning, for example, an access prohibition issued on the basis of the Child Welfare Act.
71. Under the 1973 Public Legal Aid Act (laki yleisestä oikeusavusta, lagen om allmän rättshjälp 88/1973), as in force at the relevant time, a person who, given his or her financial situation, could not without difficulty afford to seek legal assistance, was entitled to request free assistance from the municipal legal aid office, provided the matter was not of minor significance or abusive in nature (sections 1-2 and 14). If the person qualified for such assistance in full or in part but the local legal aid office in question was unable to provide it in exceptional cases, for example due to the particular nature of the matter or due to a lack of confidence between the applicant and the local legal aid counsel, the applicant was to be directed to a private practitioner or to a legal aid office in another municipality. The fees and costs incurred on account of such a grant were to be covered in part or in full by the municipality in which the applicant was resident (sections 13-14 and 17).
72. The municipal legal aid board’s decisions could be appealed against in accordance with the rules in the 1976 and 1995 Municipalities Acts (kunnallislaki, kommunallag 953/1976 and 365/1995) on the procedure for challenging decisions of municipal organs (section 30 a of the Public Legal Aid Act, as in force up to 1 January 1997).
73. The Public Legal Aid Act did not exclude the provision of legal aid in the proceedings before a social welfare board relating to the public care of a child or related access restrictions.
VIOLATED_ARTICLES: 8
NON_VIOLATED_ARTICLES: 8
